Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-677

IN RE VINCENT M. AMBERLY
                                                                  2019 DDN 309
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 365590

BEFORE: Thompson * and Beckwith, Associate Judges, and Fisher, Senior Judge.

                                  ORDER
                           (FILED— December 23, 2021)

       On consideration of the certified orders from the state of Virginia suspending
respondent from the practice of law in that jurisdiction for a period of seven months;
this court’s October 15, 2021, order suspending respondent pending resolution of
this matter and directing him to show cause why reciprocal discipline should not be
imposed; and the statement of Disciplinary Counsel; and it appearing that respondent
failed to file either a response to this court’s order to show cause or his D.C. Bar R.
XI, §14(g) affidavit, it is

      ORDERED that Vincent M. Amberly is hereby suspended from the practice
of law in the District of Columbia for a period of seven months. It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                   PER CURIAM
       *Judge Thompson’s term expired on September 4, 2021, and she will continue
to serve as an Associate Judge until her successor is confirmed. See D.C. Code §
11-1502 (2012 Repl.). She was qualified and appointed on October 4, 2021, to
perform judicial duties as a Senior Judge and will begin her service as a Senior Judge
on a date to be determined after her successor is appointed and qualifies.